Clifford F. Brown, J.,
concurring. The excellent analysis of Civ. R. 41 by Justice William B. Brown causes a just result. It also complies with the mandate of Civ. R. 1(B) that “[t]hese rules shall be construed and applied to *4effect just results by eliminating delay * * * and all other impediments to the expeditious administration of justice.” Thereby, we obtain the main objective of justice “that cases should be decided on their merits,” rather than upon procedural niceties and technicalities, as explained in Maritime Manufacturers, Inc. v. Hi-Skipper Marina (1982), 70 Ohio St. 2d 257 [24 O.O.3d 344]; DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189, 192 [23 O.O.3d 210]; and Zuljevic v. Midland-Ross (1980), 62 Ohio St. 2d 116, 119 [16 O.O.3d 140], cited by the majority, and in Svoboda v. Brunswick (1983), 6 Ohio St. 3d 348, 351; and Baker v. McKnight (1983), 4 Ohio St. 3d 125, 129, and by the partial concurrence of Judge Weber in Sizemore v. Smith (1983), 6 Ohio St. 3d 330, at 334, and by the dissent, at 334-338.